                                                                JS-6
 1

 2                                                              4/22/2019
 3
                                                                 CW
 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   YOLANDA NUNGARAY RIVAS,            CASE NO. 5:17-cv-02262-SK
12                      Plaintiff,
13             v.                       JUDGMENT
14   NANCY A. BERRYHILL,
15                      Defendant.
16

17      Pursuant to the Order Dismissing Action for Failure to Prosecute, IT
18 IS ADJUDGED that the complaint is dismissed and this action is dismissed

19 without prejudice.

20

21

22 DATED: April 22, 2019
                                          HON. STEVE KIM
23                                        U.S. MAGISTRATE JUDGE
24

25

26

27

28
